ALLOWABLE SUBJECT MATTER
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Srinivasan et al. (US 2019/0244528 A1) teaches detecting a potential ambiguity in a sequence of clearance communications using conversational contextual information to identify potentially related communications.  One exemplary method involves obtaining a first clearance communication associated with a first aircraft, obtaining a second clearance communication associated with a second aircraft, identifying a first conversational context associated with the first clearance communication, identifying a second conversational context associated with the second clearance communication, identifying a discrepancy between the first clearance communication and the second clearance communication based at least in part on the first conversational context and the second conversational context, and in response to identifying the discrepancy, generating a user notification at one of the first aircraft and the second aircraft. 
In regarding to independent claims 1 and 20, Srinivasan taken either individually or in combination with other prior art of record fails to teach or render obvious determining a plurality of aircraft flying in the airspace based on receiving the identifying information about the first set of aircraft and receiving the identifying information about the second set of aircraft; assigning an identifier that differentiates each aircraft of the plurality of aircraft from other aircraft of the plurality of aircraft; and providing the identifier for a particular aircraft of the plurality of aircraft at a position corresponding to a relative position of the particular aircraft that is determined from either the first set of 
In regarding to independent claim 14, Srinivasan taken either individually or in combination with other prior art of record fails to teach or render obvious receiving first identifying information about a particular aircraft flying over airspace via a first detection channel that uses a first set of sensors distributed throughout the airspace; receiving second identifying information about the particular aircraft flying over the airspace via a different second detection channel that uses a second set of sensors that are different than the first set of sensors and that are distributed throughout the airspace, wherein the first identifying information is different than the second identifying information; notifying a user about the particular aircraft based on the first identifying information from the first set of sensors in response to receiving the first identifying information before the second identifying information; and notifying the user about the particular aircraft based on the second identifying information from the second set of sensors in response to receiving the second identifying information before the first identifying information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	February 23, 2021